McNally, J. (dissenting).
I vote to reverse and dismiss the complaint on the ground that the plaintiff failed to establish any actionable negligence on the part of the defendant Thypin Steel Company, Inc.
On the date the accident occurred, the defendant, Corcoran Plate Glass Co., Inc. (“ Corcoran”), was the owner and occupier of the first floor of a factory building located at Nos. 109-*56111 3rd Street, in the City of Mt. Vernon. The plaintiff’s employer, L. E. C. Metal Products, occupied the basement of the building as a tenant of Corcoran. There was a single driveway leading into the building which was jointly used by Corcoran and L. E. 0. Metal Products.
The plaintiff claims that, while he was assisting the driver of a tractor-trailer owned by the defendant, Thypin Steel Company, Inc. (“ Thypin”), to unload two heavy crates of metal tubing consigned to L. E. C. Metal Works, from his “ flatbed ” or open-sided trailer on the morning of October 19, 1965, he tripped over some angle irons (consigned to another customer of Thypin), which he knew were lying on the floor on the right side of the trailer, and fell from the trailer. As he was falling from the trailer, the ring on the fourth finger of his left hand got caught on a nail projecting out about an inch from a large packing case which Corcoran had allowed to obstruct the driveway fdr several days, causing the distal portion of the finger to be virtually amputated from the rest of the finger.
Although there is no such claim in the plaintiff’s complaint or bill of particulars, at the trial the plaintiff charged Thypin with negligence in allowing the angle irons, over which the plaintiff claims he “ tripped ”, to lie loose on the floor of the trailer. Corcoran was charged with negligence in allowing the packing case, with the nail projecting therefrom, to be in the driveway.
The record shows no movement of the angle irons prior to the occurrence. The plaintiff’s testimony is that he tripped over the angle irons and there is no evidence that the tripping was caused by any movement of the angle irons. The truck at the time of the accident was in a stationary position. In short, there is no causal relation between the occurrence and the fact that the angle irons were not tied. Further, one can trip over a bundle of angle irons, just as easily as one can trip over loose angle irons.
At the close of the plaintiff’s case the court dismissed the complaint against Corcoran on the ground that the negligence of said defendant was not a proximate cause of the accident resulting in the plaintiff’s injury and also dismissed the cross complaint of Thypin against Corcoran.
The case was thereafter submitted to the jury solely against Thypin and the jury rendered a verdict in the sum of $30,000 in favor of the plaintiff and against said defendant, despite the charge -of the court that Thypin had ‘ ‘ no duty to warn the plaintiff against any condition relating to the merchandise on its truck of which the plaintiff was aware, and the defendant had *57no duty to secure the plaintiff’s safety against any condition that was readily observable by the plaintiff, having in view his age, intelligence, and experience
Holloway v. Wehmiller Mach. Co. (36 A D 2d 621) is in point. In Holloway, the plaintiff, an employee of Piel Bros., hit his head on a metal bar or angle iron protruding from a large machine which was being constructed in the factory of Piel by employees of Piel, under the direction of an employee of the defendant Wehmiller, pursuant to a contract for the sale of the machine between Piel and Wehmiller. In unanimously reversing an interlocutory judgment of liability entered in favor of the plaintiff and against Wehmiller and dismissing the complaint of the plaintiff against said defendant, the court said (p. 622) : “ In our opinion the record is utterly devoid of proof of negligence, active or passive, on the part of Wehmiller. There is no proof that the protrusion on the machine in construction was unusual or improper or that it constituted a hidden trap or danger which might place defendant under a duty to warn. The machine was open and obvious, there were many pipes protruding from it at all sides, and its appearance changed daily during the construction period. The most the record establishes is that plaintiff walked straight into a ni achine in plain sight.”
In the case at bar, the record is equally devoid of any proof of negligence on the part of the appellant in loading its trailer. There is no requirement that angle irons 20 or 30 feet in length laid lengthwise on the floor of a vehicle be tied together in a bundle. The circumstance that the angle irons involved in the case at bar may have been lying loose on the floor of the trailer, as claimed by the plaintiff, is a matter of no legal consequence insofar as actionable negligence is concerned since one can trip over a bundle of angle irons just as easily as one can trip over loose angle irons. In the case at bar, there is no basis for any claim that the angle irons constituted a hidden trap or danger.
A condition open and obvious as the one here involved, in my opinion, cannot give rise to a cause of action for negligence.
Markewich and Nunez, JJ., concur with McGivern, J. P.; McNally, J., dissents in an opinion in which Murphy, J., concurs.
Judgment, Supreme Court, Bronx County, entered on November 30, 1971, affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal.